Appellant and others were charged with conspiracy to commit the felony of perjury and with perjury. The prosecution was commenced by filing the affidavit which supported the prosecution in the case of Ernest Lynn v. State of Indiana, No. 26,200 (1934),ante 393, 193 N.E. 380, decided this day by this court. Appellant was convicted of conspiracy to commit the felony of perjury, under the first count of the affidavit. This appeal presents the same questions as were considered in the case ofLynn v. State, supra. Because of the prosecuting attorney's failure to indorse the affidavit "approved by me" appellant's motion to quash should have been sustained. Upon the authority ofLynn v. State, supra, judgment is reversed with directions to the trial court to sustain appellant's motion to quash the affidavit and for further proceedings not inconsistent with the opinion of this court in the case of Lynn v. State, supra.